The opinion of the Court was delivered by
Woodward, J.
We are of opinion that the Court erred in deciding that the defendant’s residence in Ohio was a sufficient circumstance to rebut the presumption of payment that arose from the lapse of more than twenty years, without suit or demand, after the money became payable. Though not possessing the force of a statutory limitation, which extinguishes the debt and requires a new promise or its equivalent to revive it, the presumption of payment from lapse of time is very strong, and is favored in law as tending to the repose of society and the discouragement of stale claims. It may indeed be rebutted, but only by circumstances which raise a stronger counter-presumption. Is the removal of the debtor to a sister state, seven years after the cause of action accrued, add his residence there for twenty years, such a circumstance ? If it had ever been held to be, it might be doubted whether the rule ought not to be abrogated now, since the facilities of intercommunication have multiplied so wonderfully in all directions. But such a rule has never been established. The states of this confederacy are not foreign countries in respect to each other. We have a common federative head, and a common constitution, which secures to the citizens of each state all the privileges and immunities of citizens of the several states. The tribunals of Ohio are as open to the citizen of Pennsylvania as his own Courts, and if he will not avail himself of his privileges he may not take advantage of his own inaction to rebut a salutary presumption of law. Is this presumption to cease because a debtor crosses the Delaware river into New Jersey, or an imaginary line into New York or Maryland, w’hen, in fact, he may be nearer to his creditor, and more accessible, than if he had removed to a remote county of his own state ? Such a rule would seem unreasonable in these cases, and yet, if extra-territorial residence is to be a rule, it would be as applicable to such cases as a removal to a more distant point in another state.
*509The statute of limitations has no saving clause in regard to debtors, but it has in respect to creditors. Yet the words in the statute, “beyond sea,” are construed to mean out of the limits of the United States: Thurston v. Dawes, 9 Ser. & R. 288. In Ward v. Hallum, 2 D. 217, 1 Y. 329, a citizen and resident of South Carolina was held not to be within the exception.
If the statute of limitations, which operates to bar the right, is permitted to run against a non-resident creditor, much rather should the presumption of payment be sustained against a resident creditor who thought his claim not worth asserting for more than twenty years.
The Court were right in treating the insolvency of the debtor as insufficient to rebut the presumption; but the insolvency and non-residence of the debtor, taken together, were incompetent to countervail the presumption produced by lapse of time.
The judgment is reversed and venire de novo awarded.